Citation Nr: 0818118	
Decision Date: 06/03/08    Archive Date: 06/12/08

DOCKET NO.  05-30 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for kidney problems 
(claimed as chronic cystitis).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Ames, Associate Counsel




INTRODUCTION

The veteran had active military service from April 1942 to 
January 1947.

This appeal to the Board of Veterans' Appeals (Board) is from 
a January 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

In May 2008, the Board advanced this case on the docket 
because of the veteran's age.  38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2007).  


FINDING OF FACT

The additional evidence received since the Board's December 
1957 denial of the claim for service connection for kidney 
problems (chronic cystitis) is duplicative or cumulative of 
evidence already considered or does not relate to an 
unestablished fact necessary to substantiate this claim.  


CONCLUSIONS OF LAW

1.  The Board's December 1957 decision denying service 
connection for kidney problems (chronic cystitis) is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1100 (2007).

2.  New and material evidence has not been received since 
that decision to reopen this claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a) (2007).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Duties to Notify and Assist

Review of the claims file reveals compliance with the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§ 5100, et seq.  See also 38 C.F.R. §§  3.102, 3.156(a), 
3.159, 3.326(a).  That is, by way of letters dated in August 
2003 and August 2005, the RO advised the veteran of the 
evidence needed to substantiate his claim and explained what 
evidence VA was obligated to obtain or to assist him in 
obtaining and what information or evidence he was responsible 
for providing.  38 U.S.C.A. § 5103(a).  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

The RO issued that first, August 2003, VCAA notice letter 
prior to initially adjudicating the claim in January 2004, 
the preferred sequence.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004) (Pelegrini II).  And although the RO did not 
issue the more recent August 2005 letter until after that 
initial adjudication, the RO has since gone back and 
readjudicated the claim in the April 2006 supplemental 
statement of the case (SSOC) based on the additional evidence 
received since that initial rating decision, statement of the 
case (SOC), and in response to that additional notice.  This 
is important to note because the Federal Circuit Court has 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

The August 2003 VCAA letter did not specifically ask the 
veteran to provide any evidence in his possession pertaining 
to his claim.  See Pelegrini II at 120-21.  However, the more 
recent August 2005 VCAA letter did make this specific 
request, as required by 38 C.F.R. § 3.159(b)(1).

So the RO has ultimately provided all notice required by § 
5103(a).  Therefore, any failure to make this specific 
request in the initial August 2003 VCAA letter is non-
prejudicial, harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993); Sutton v. Brown, 9 Vet. App. 553 (1996); 
see also 38 C.F.R. § 20.1102.

Moreover, neither the veteran nor his representative has made 
any showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  But see Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007) and Simmons v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007) (where the 
Federal Circuit Court held that any error by VA in providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1), concerning any element of a claim, is presumed 
prejudicial and that once an error is identified, the burden 
shifts to VA to show it was harmless).  

It is worth repeating that, since providing the veteran 
additional VCAA notice in August 2005, the RO has gone back 
and readjudicated his claim (petition to reopen) in the 
August 2005 SOC and April 2006 SSOC.  This, again, is 
important to point out because the Federal Circuit Court has 
held that a SOC or SSOC can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 07-7130 
(Fed. Cir. Sept. 17, 2007) (Mayfield IV).  As a matter of 
law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

If there arguably is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding the Board had erred by relying on various post-
decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Court nonetheless determined the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, and therefore 
found the error harmless).  

That is to say, if there was any deficiency in the notice to 
the veteran, the Board finds that the presumption of 
prejudice on VA's part has been rebutted:  (1) based on the 
communications sent to the veteran over the course of this 
appeal, he clearly has actual knowledge of the evidence he is 
required to submit; and 
(2)  based on his contentions and the communications provided 
to him by VA over the course of this appeal, he is reasonably 
expected to understand from the notices provided what was 
needed.  

It equally deserves mentioning that, in the April 2006 SSOC, 
the veteran was informed that a downstream disability rating 
and effective date will be assigned if his claim is ever 
reopened and granted.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).

Just as importantly, the August 2003 VCAA notice letter 
informed the veteran of what constituted new and material 
evidence.  He was informed that new evidence is evidence 
submitted to VA for the first time, that is not cumulative or 
tends to reinforce a previously established point.  He was 
informed that material evidence must relate directly to 
substantiation of the claim.  Kent v. Nicholson, 
20 Vet. App. 1 (2006).  

With respect to the duty to assist, the RO obtained the 
veteran's service medical records, VA medical records - 
including the reports of his VA examinations, and his private 
medical records.  As there is no other indication or 
allegation that relevant evidence remains outstanding, the 
Board finds that the duty to assist has been met.  
38 U.S.C.A. § 5103A.  



Whether New and Material Evidence Has Been Submitted to 
Reopen the Claim for Service Connection for Kidney Problems 
(Chronic Cystitis)

For service connection to be granted for any disability, it 
is required that the facts, as shown by the evidence, 
establish that a particular injury or disease resulting in 
chronic disability was incurred in service, or, if pre-
existing service, was aggravated therein beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  Furthermore, with chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service-
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  For the showing of chronic 
disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Id.  Continuity of 
symptomatology is required where the condition noted during 
service is not, in fact, shown to be chronic or where the 
diagnosis of chronicity may be legitimately questioned.  Id.; 
see also Savage v. Gober, 10 Vet. App. 488, 495 (1997).

Service connection may be established either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including relevant service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d).

In December 1957, the Board denied the veteran's claim for 
service connection for kidney problems (chronic cystitis).  
At the time, there was no appellate review beyond the Board 
because the U.S. Court of Appeals for Veterans Claims (Court) 
did not yet exist - which did not occur until many years 
later, effectively as of February 1988.

Therefore, the Board's December 1957 decision is final and 
binding on the veteran based on the evidence then of record.  
38 C.F.R. § 20.1100.  When, as here, a rating decision by the 
RO is affirmed on appeal by the Board, the Board's decision 
subsumes the RO's decision.  See 38 U.S.C.A. § 7105(c); 38 
C.F.R. § 20.1104.  This, in turn, means there must be new and 
material evidence since that December 1957 decision to reopen 
this claim and warrant further consideration of it on a de 
novo basis.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; see also 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

The Board must determine whether new and material evidence 
has been submitted since the Board's December 1957 decision, 
before proceeding further, because this preliminary 
determination affects the Board's legal jurisdiction to reach 
the underlying claim to adjudicate it de novo.  See Barnett 
v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

If new and material evidence is presented or secured with 
respect to a claim that has been denied, VA must reopen the 
claim and review its former disposition.  38 U.S.C.A. § 5108.

The veteran filed the petition to reopen his claim in August 
2003.  Therefore, under the revised standards (effective for 
petitions to reopen filed on or after August 29, 2001), new 
evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence already of record at the time of the last prior 
final denial of the claim sought to be opened.  It must raise 
a reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).   

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  
Justus v. Principi, 3 Vet. App. 510, 513 (1992).  But see 
Duran v. Brown, 7 Vet. App. 216 (1994) ("Justus does not 
require the Secretary [of VA] to consider the patently 
incredible to be credible").  

The evidence to be considered in making this new and material 
determination is that added to the record since the last 
final denial on any basis.  Evans v. Brown, 9 Vet. App. 273 
(1996).  Evidence received since the Board's December 1957 
denial consists of private and VA treatment records and 
statements from the veteran and his representative.  

For the most part, this additional evidence is new in that it 
has not been submitted to VA before.  However, it is not also 
material because it does not relate to an unestablished fact 
necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  
Specifically, none of this evidence suggests the veteran's 
kidney disorder was incurred during, or aggravated by, his 
military service from April 1942 to January 1947, over 50 
years ago.  

VA treatment records from April 2005 show the veteran had 
blood in his urine for a few months and had right flank pain.  
While not duplicative of the evidence already of record, 
these VA treatment records merely reaffirm he has urinary and 
kidney problems, which was not in dispute even at the time of 
the Board's December 1957 decision.  See Morton v. Principi, 
3 Vet. App. 508 (1992) (per curiam) (medical records 
describing veteran's current condition are not material to 
issue of service connection and are not sufficient to reopen 
claim for service connection based on new and material 
evidence.).  The Board denied the veteran's claim in December 
1957, not so much because there were questions over whether 
he had a then current disability from kidney problems, but 
rather more so because there was no medical evidence linking 
his then current kidney problems to his active military 
service, and because the hematuria that he was treated for 
during service was clearly and unmistakably shown to have 
existed prior to his service, with no evidence of aggravation 
during service beyond the condition's natural progression.  
So merely submitting more recent medical evidence continuing 
to show the veteran has kidney problems, when this already 
has been acknowledged when earlier deciding his claim, is not 
new and material evidence.  That is to say, there is still no 
medical nexus evidence causally linking his kidney disability 
to his service in the military.  See Hickson v. West, 11 Vet. 
App. 374, 378 (1998); Spalding v. Brown, 10 Vet. App. 6, 11 
(1996).  That was a critical evidentiary shortcoming in 
December 1957, as it continues to be even now.  So, all 
things considered, nothing has changed in the way of 
remedying this.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. 
Cir. 1998) (holding that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim).  As also 
indicated in Evans v. Brown, 9 Vet. App. 273, 284 (1996), the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but it must be 
probative as to each element that was a specified basis for 
the last disallowance.

The VA medical records show current treatment for the claimed 
disability, but do not provide the essential link between 
this current disability and the veteran's period of active 
military service.  See again Morton v. Principi, 3 Vet. App. 
508 (1992) (per curiam) (medical records describing veteran's 
current condition are not material to issue of service 
connection and are not sufficient to reopen claim for service 
connection based on new and material evidence.).

Hence, the evidence submitted since December 1957 is 
redundant and cumulative since it shows no more than the 
diagnosis of kidney problems and hematuria and is devoid of 
any competent evidence linking the current findings to the 
veteran's military service.

Accordingly, the Board finds no new and material evidence to 
reopen the claim for service connection kidney problems, and 
the benefit of the doubt doctrine is inapplicable.  Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).  The claim is not 
reopened.  38 U.S.C.A. § 5108.  




ORDER

As new and material evidence has not been submitted, the 
petition to reopen the claim for service connection for 
kidney problems is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


